Broyles, J.
1. Where officers of court are about to levy a fi. fa. on personalty as the property of A (the defendant in fi. fa.), notwithstanding they are informed by A’s wife and B (A’s son) that the property does not belong to A, but is owned by A’s wife and daughter, and B, to prevent the threatened levy, gives the officers his check in part payment of the fi. fa. against A, and the officers leave without making the levy, but afterwards B stops payment of the check, and, on suit being brought against him upon the check, pleads the foregoing facts a-s a defense, held, that no duress in law is shown. Perryman v. Pope, 94 Ga. 672 (21 S. E. 715); Bond v. Kidd, 122 Ga. 812 (50 S. E. 934); Mallory v. Royston Bank, 135 Ga. 702 (1), 704-6 (70 S. E. 586), and authorities cited therein; Carr v. Rountree, 9 Ga. App. 393 (71 S. E. 589).
2. No facts sufficient to show that the defendant gave the cheek sued upon under circumstances which would amount in law to duress were alleged in the answer or appeared from the evidence; and this being the only defense interposed, the trial judge of the municipal court of Atlanta did not err in directing a verdict for the plaintiff'. The question whether a judge of the municipal court of Atlanta has general authority to direct a verdict in a case was not raised in this case, the sole exception to the direction of the verdict being that the issues in the case were purely questions for the jury to decide.
*467Decided January 11, 1916.
Complaint; from municipal- court of Atlanta. February 20, 1915,
Hewlett, Dennis & Whitman, for plaintiff in error.
3. The other grounds of the motion for a new trial are without merit.
4. The appellate division of the municipal court of Atlanta did not err in sustaining the judgment of the tidal judge and in refusing a new trial. Judgment affirmed.